521



       OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS




%:ononble Gbo. a. Shopper6
Coaptrollor of Publio Xooauata ’
*u&tin, Texa8




                                       .v,,/           -::..i:’
                                                            , ‘.
                                     owt oplalon hddlng :2 ;
                                     r attainstorr taxen
                                      ~0 ‘faxXot, I nil1
                                      lnfons numbered O-2507,
                                      PO this ~!egertanntthe
                                  h of Ceotlon 1 of Artlole V
                                  r eesalon of the Forty-seventh

                        ag rmbw    tbc‘t utilities ~ayii-16
                                                          an
,
                        r thin Artiolo s&e11 not herrafter
                      y the l~oonse fee irnpoeedin AHiolo
                      1 SO. 18, Chapter 400, Aott ot the
                                             rilege of 88llZag
                                           s tar thr repairs
                                            popciletionacoorbing

           "Are store8 owned snl operated by utilities OOS-
     paah! in towns  having l 909ld.stiOCL
                                         l*tt then 3,000
     i~abltimtt nw texablr under Beotion 5 of tbr Chain
     3tOra Tax Aot?"
                                                                                  522



l@norcbla 080. II.Gheggard,        pcge 2


           xs SSLII~II~
                      that the rroent oourt opinion referred
to in your lattar ia thvt of Contra1 Power k Lkbt Co. V*
;tste, 165 3. !P‘.(26) 920, in wliiohwrlt of error v&e tofused
by our state 3upreme court, and hppacl alsmlered by the Supreme
Court of the Ynnltcd?tattn, 87 L* Xd. 926.
           ztt   Our   OjdAIGA   &050. o-2507   WO   held   thct   !%AtlGA*   5
cad 5a OS ~Art.lllld, V. P. ,C., set up two separate tax aehadulas
and taxed   two oaperota bud3oa860,      snilthat storrt opsratd by
utnity    a~ap~nloa ima whlo4 were cold aleotrlo end ear l     WP-
aeat end applicnooa ware,texcble under Sootion 5a, while storer
oFar:tad by suoh ooa~cnlaa end salllng other aerohandiee were
taxcble under 3eotion 5, and that auoh OhQiAQ Were Sapcrcta,
an& the storer oauld not be tsxe4 ts a olndla ohaln. Thla hold-
Ina aas dlreotly bsrora the ooxrt in the Oentral Power 4~ Light
coqany OWO, and was thero‘overrulaa, a8 ~11; be DOlAted out
hcralnafter in greater detail. :.      j .I,~
                                          1~ :‘::: ’!.,
                                                     ~’
                            :~’
                              \
              In our OpiAiOn %oi&3637,      wa,J&l& thet .btlOl4 5,
3. 3. 8,.67th Leglelstura’ &inUln;i Artl;ole7060, R. C. Y.,
exempted the atores of utlllty oomganias Iroe the OperntiOn Of
thr CheLn Store Tax Law.
           b 0~ op;nion~Xo.0-&2&i; we kieldthat       if * 6as
atillty OO~i~a~ ncn exan;ltfro5 tha operation of ,the Chain
:tOro Tsx tow by raceon.of -the” lg&.l~,
                                       ismenki.ent
                                                 to firtiola7060’;
it ?ould not subjeog itself   td 1labi‘Llty by recnon’~ofrelllng
t-da-in tmrohaa&Iae   sooeptad in ptiynent  for ne~ahsndlae
~Jtborlzed to be aold under auoh exemption.

             $a our opinion No. C-435b.ve iolloved our oPln1on
 ro. O-2507, cnu had thct .W,oreeor utility oowanfar lodatad
 lA ~inoorporeta~   tmm   or jOOC or len#~population verb lrrbfaot
 to the tax under 600. 5 of Artiole UI6,tr. P. C., and that
 rtor- Of ruoh eompcnler rtloh were i004t4a la lnoor~orrted
 ‘ltlee or town8 of mora ihcn 3000 population Vera taxable under
 A@* 5 of euotlrrtlol*.
            Ttre prrtiaent pert of Artlola 7060, R- C. 2.. at
 ‘aaAa*a,  kota 1941, 47th taeislature, H. .B. 8, ZXt- 5, %a- 1,
 rub    aa rOnows:

             *And flrorldadfurther &hat utilitiee ~cy1.q an OOOUPS-
      tkn tar under thle ,;rtioleebn,llnot here&tar be roqulred
      to Pay the  liaanra
               ~. _- _---- rme i~~o?ra~
                           -_- -.-, ---- in rrtiol~,
                                         -- ._- ----    Rouua Blll
      i~Q*18; Chaptur 600, :toFre of iwaxy-Toart 1 Za&klatura, ror
                                                                        523
  .




ifsnorabls0.0. FL Shopparb, paes )


       the pririlrgo ot selling gas and OlbOtrlO PppllaIU3Oa
       and parts tor ths  repair thsraor, ln toann of thrst
       thouaand (3,OCO) or lb38 in po;sulatlGnaoootdlng to
       the next  praotdlng Fmberal CODS*AS.* (L~;rhaaia ours)

              It ~1111be aoou that the quotrd lmdaont        to
Art. 7060 wae dlr*oted ont7      to the    lxuptioo oi au6b utility
oompaay stores troa the tax      %xpoaeb ;n Art1010    ~II* of the
Chain &ore Tax Law.       In Central Powtr .kLight Co. Y.‘,State,
lugra, the oowt in hold-    that utilltp oompenlea wera sub-
jrot to the tax kupoaed by Seation 5 OS the Cheln Store Tax
law ueed the tollowlng languager
              “T&o pertinent bxb%ptfon of Sao. 5 MO of ‘any
       bueineaa   now~pqlng aa oaoupqtlon tax ~lsaaurebby gross
                     ‘5”hronly ocouption    tax &id by kppellanta _
       ~:f~p&kociptz           r;88that  FrbSOribsd iq ArtlOlb 7060; : ,:
       ii. C. s., Vernon*n Annotated Clrll 3tatuttk,,irt..     706!,,,,.:’
       ahlob wa8 upon roooZpt8 only lrormllb o tr io   light an4
       Doubr   la iDcorporate&   oitiss of not lraa ~thsn 2,,500
       Inhabitants sooortiaagto the next prtoodln$      Ll. 3. OOnaUa.
       Thla was not a gross     rboofpta tax uponthe Qualneaa oi
       asrradanta ln that It dla not iaolude rsooipte from
       bualneaa 40~ outaidt ths doalgnatod olkiea, and dl4 .
       not   lnolu4t reoelpts fmia say ot lto bualnesa, whsrarbr
       dono, other than the supplying of elootrla ourrent.. The
       tsrm *menaurwl by &rosa rboalpto’ 1s all laoltislvean4
       ~XOludss the ao,?oeptof reoalpts maaure~l by anything
       ltso then all b*mlnoao done.
              *J,utllt;, -&ioh did not operate or maintain l
       *tore or othtr brrslnsea eatsbliah~eentwhere aerohandlao
       wao sold. alsrrly did not ooze within tee ~urvlvn OS
       the Aot.   mera it oper;ltcd stores tar auob sale, it
        a13 no reoslpts tax upon that bual,nesa.  ComesuuiitlY,
       ,t oOUld not iall within thb bXOePt10n, The very purpose
       Of the exoeption was to relieve froa payin% two otioupatlon
       turn,, nonely: a sale tax and a ehala otore tax UpOn tt*
       mm   ntrohandi.singbuc$lntaa.*(Espheala our@)
                                                                               524



  Huaoroble Oeo. !?. hoppbrl, pxe         k


                       to tDb boldl:.g.
             iief0rrlr.g              ot thd fupreme Court ln
  tee east of Hurt Y. Cooper, 130 i’ex.433, 113 S. .Y.(21) 896,
  the oiurt further statedt

               “It la .zenlftatthat tta ?uprcne COW’Y did not
         regard an eleotrlo utility, whioh aleo operated #tom8
         vlthia the iraanlngor the Lot, 80 irom;a by rOMOA   0r
         the ract thnt It peid a gro66 rtoriptrbtax asoaure4 only
         by a part of ttn buolneas In supplylq lleotrio ourreAt.*

                  &ala,   :n dlsousalng tbs efEeot of SbOtlOn ia, tba
  owrt    aald:


               “while the saotlon vaa in efi’eot5brOlY   oumulatlve’~.,~‘,~:  ~_ .
         of rjeo.5 in teatsit8 proylaioAa were already iaoluded*~-       ~;i~
         therein, ita gurpose may readllp~be explalhe4’as a ~olerl-- !‘.
         rloetlon or the rcurth~bxoeptiozfin 560: 5t~n’,,;   ” ,~:,’ ..,,;, ,~:’: ’
                                              ,,-
                   Illh the oaae of fiurtv. Goopsy, a’iipra,     the Suprode
   Court rxprtsalp statcd that the OAly bwlnrsr            fallin;     s;ithlA
   tka ttrsra     of tbc *fourth cxooptloa la 3~0~ 5* whfob III“anp
   bushtea       nov payfag nn oooopatlon tax mbeaured bli_        &roan
   oelpta*     vae  teat    or textbook publleheps.. i ~.             ;CTre-
                                                                    .?.l .* :’,.~r.l‘+:,,
                                                                          .‘:
                                                                           I,,
                                                 ,.
                                                  . .*..,‘
                                                        .;‘~ I _                   *,_
                                                                                  ‘.
                                                                                   ,‘!
                   cIosrefrilreading of’ the oplnlisaaIn the’cams of             ~‘,
   Central -Or          tr.Llsht Co. Y. State, and Hurt Ym CoOpb, aupra,            i
   lfmis    to   ths lncsorpable oonoluulo~     thnt nom of thb stores
   of utility      ooq~ganleshave ever buea subjsot to tax under 300. !h,
   :a. lllld, v. P. c., but teat all of 6u0e atom.8 hrve been sub-
: j*Ot to the tar lm;ossd by Sto. 5 or auoh WtlOle et cl1 tiQbS
i *lnoe the onaotaent of tbe law. The Lrglslature, ln passlag
i the amendment to hr‘t, 7060, did not undertake to rxeapt thr
    otorea or suoh oo~psalea rmnl t&s op'eratloa         Of G60. 5 Of tea
: Chin “tore Tax LOW             but oaly attempted to axren?toartrln ntOroe
2 *m% thr operation if %a; 5.~. Clenrly auoh asenbatbt had no
.lrf@ot upon the o?eratlon            or ho.  5, and orlropinion So. O-3637,
i lnaofar es It dt&ras             teat no rurt:er tax o&n be oollc.otedon
5. tuoh stores by yirtuv of tht prcvlrlbna ol Situ.5, to that extent
$1 a -0ASOu8,            and suoh holilng la ,h/:rebyoV6rrUltd.
ivy
1~
 I .. r


~onorabls 080. ii.%~ppard,    page 5


           :‘ioare oonrlnotd that all Stores ai utility 00u~~n10~,
wheraver loo&ad In this state, havo been taxable \mdor the pro-
tlsloao ot Sso. 5, ,‘.rt.  11116, ‘i.P. C., et all tlmba   alnor the
efieatlob date of that etatutb,     and that the quoted amndmbnt    to
irtlolo 7060 was wholly 1Aetfsotlve to remove natohllablllty, .
alncr t&t  anoadasnt nas dlreotbd to the p~ovlslonr of Sea. Sa
only, and the obtlwa   lnttat of the Leglslaturb wae rimply to
lll.finatewhatovar liability,    ii eny, whloh erhtc4    r&iBrt thb
8tores nsmed therein by Vlrtuc     of the Drov~S10ns  Or suah nbOt~OB~

           It follows thst year question must bo rn6w6rbd fn   the
rrflrmatlvo, 8nd insofar OS our oplnloar Wnbera o-2507, O-1354
and c-4269 are ln oonfllot with th:S oglnlon they are hereby
lx~rbasly ovrrruloa.
           ao reel, however, that lt should be pointed out here
that sec. 5 ot the Chain store Tar Law (.+tiolc 11116, V. P. 0.)
vSS a&ended by H. 3. 30. 10, Cot8 1963, 68th Lcglrlaturok This
bill wns >aaseb ma an emorgenoy 21b&BwO, but did not rOOeiV0 the
rbq;LlSltaA:;mberor votea to beoonaolxaedlatbly 8ffeOtlvO. It
vi11 beoo.:oorrbotlvb, however, ninety days after the adjouZAQoAt
of the Lsglslaturb.
            30 rbr 89 this bill arfootn tho llabillty 0r stores
Qr Utility .ooe~pm~los, it provides that no Ohein rtoro tax or
fee shall be roqtired or suoh stores or suoh oon?aAios whore
they are 100at0d in tOWnB   or  3000 or lass populetlon, provided
that an mob ae ScveAty-rive per oont of the total gross rbcfdpts
0: such oozxpatibs duriA6 the prebobing,year ki each town where
3aoh storea are located wee dltrlvolfrom the sale of gaae and/or
elcotrlo 1~0n1oo~ &Ad provldoa furthor that all other ntoror    oi
b-h utility ooa$anlen, whloh are loo&M in towns of znorothan
!SOO popu.lation,Shallpay only the fees lnpoaed bY 3botiolU 2,
* ~4 5 or the isot. Thus Ii,a. 10 ‘oloarly bli1%!AtttbB any quaa-
rb   or the llabillty 0r euoh store8 UAdar the provlrlone 0r
-We 5s. The &QtiOA oi the LagiSlatUre 1A SpOOifiOa~iy Stati=
          10 thst suoh stores   Shall be ‘requlrad to Ray only tho
rib~*l~,osed by q6QtiOAB 2 4 aad 5,” thur Oliah?itiUg SAY pan-
‘lb14 liability ‘;nderset.’ 5a, supporta the poaltlon herblnabooc
rakaA, that the tmend::ent to ;rtlcle 7060 ??a1 llhmlso blmply for
UQ Purpx~ or blinlnatln~ any posblblb liability si the 8tOres
AapW the-eln under Sea. 5a. This action 0r the Leylalaturo also
“Phsalzca the fSet that the aneAd;leAtto .4rtlole7060 wOI not
 lAtb~aEd to and did n‘,t alter the lleblllty  Of SW BtOrW Under
“@ trOTl~l0~6 of ::eo, 5.
         Trilstln< that the sb+'e filly   t1ABWWB   your inqtin,
we are




                                       ,d&& Fowlbr ~obbrta
                                                    Anelrtant


           .,          ,.


                            .,   (‘~
                                                       I’.




                :.t,                                            .’   ~_
                                             I’